Citation Nr: 1215770	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-15 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for spondylolisthesis L5-S1, with nerve root involvement.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from January 1956 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia, which granted service connection for spondylolistheis L5-S1, with nerve root involvement, and assigned a 10 percent disability evaluation with an effective date of August 20, 2007.  

The Veteran appeared at a videoconference hearing before the undersigned Veteran Law Judge at the RO in February 2012.  A transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

At the time of his February 2012 videoconference hearing, the Veteran testified that the symptomatology associated with his service-connected low back disorder had increased in severity.  The Veteran testified that he would try to have his back re-examined at the VA Medical Center (MC) and then would forward the results to the Board for review.  In conjunction with his request, the Veterans Law Judge indicated that the Veteran would have 60 days to submit additional evidence directly to the Board.  

In a letter dated February 28, 2012, the Veteran indicated that he tried to have his back evaluated at the Salem VAMC but was told that a request had to come from VA.  He stated that he needed this examination as soon as possible.  

The Board notes that the Veteran was last afforded a VA examination in January 2010.  Based upon the Veteran's testimony it appears that the symptomatology associated with the Veteran's service-connected spondylolisthesis L5-S1 with nerve root involvement may have increased in severity.  

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA examination to determine the severity of the service-connected spondylolisthesis L5-S1 with nerve root involvement is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic and neurological examinations to determine the symptoms and severity of his service-connected spondylolisthesis L5-S1 with nerve root involvement.  The claims file and all relevant medical records should be made available to the examiner(s) for review in conjunction with the examination and the examiner(s) are requested to review the entire claims file and pertinent medical records in conjunction with the examination and note such review. 

All tests and studies deemed necessary by the examiner(s) should be performed.  The examiner(s) should report the range of motion of the thoracolumbar spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner(s) should report if there is evidence of ankylosis.  The examiner(s) should describe the frequency and length of any incapacitating episodes (e.g., requiring bedrest) in the past year.  Additionally, any ankylosis of the thoracolumbar spine should be noted. 

The examiner(s) should note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner(s) should so state. 

Complete detailed rationale should be given for all opinions and conclusions expressed.

2.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


